815 F.2d 80
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marshall STILLMAN, Petitioner-Appellant,v.UNITED STATES of America, Calvin R. Edwards, Respondents-Appellees.
No. 86-1285.
United States Court of Appeals, Sixth Circuit.
Feb. 23, 1987.

Before MARTIN and NELSON, Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
Counsel for the petitioner moves the Court to stay its proceedings pending the Supreme Court's decision in United States v. Bourjaily, 781 F.2d 539 (6th Cir.), cert. granted in part, --- U.S. ---, 107 S. Ct. 268, 93 L. Ed. 2d 246 (1986).  Counsel believes a decision in that case will be dispositive of petitioner's primary issue regarding the admission of hearsay testimony of a co-conspirator.  The government opposes the motion.


2
Petitioner appeals a district court judgment dismissing his petition seeking a writ of habeas corpus under 28 U.S.C. Sec. 2241.  Petitioner sought to attack his jury conviction of conspiracy to distribute and import heroin in violation of 21 U.S.C. Secs. 846 and 963.  He was convicted in the United States District Court for the Western District of Pennsylvania;  he was sentenced to two consecutive 12 year terms of imprisonment.  The Third Circuit affirmed his conviction.


3
In the instant suit, petitioner sought to attack his convictions by raising multiple evidentiary issues which primarily regarded the alleged wrongful admission of co-conspirator statements in violation of his Sixth Amendment right to confront his witnesses.


4
Upon review of the district court record, it is concluded that the district court properly dismissed petitioner's suit for the reasons stated by it.  In order for petitioner to attack his conviction and the imposition of his sentence upon the claims asserted by him, he must file a motion to vacate his sentence under 28 U.S.C. Sec. 2255 in the district court which imposed the sentence.   See Wright v. United States, 557 F.2d 74, 77 (6th Cir.1977);  cf. Cohen v. United States, 593 F.2d 766, 770 (6th Cir.1979).  An exception to this rule in this case would only promote forum shopping and not efficient administration of justice.


5
For these reasons, this panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  Petitioner's motion to stay is, accordingly, denied, and the district court's judgment is hereby affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.